*234OPINION.
Seawell:
The general rule for the amortization of the cost of improvements made by a lessee upon leased premises is that such cost shall be spread over the life of the improvements or the term of the lease, whichever is shorter. Duffy v. Central Railroad Co. of New Jersey, 268 U. S. 55. We do not think the foregoing rule should be varied merely because there exist provisions under which the lessor may cancel the lease prior to the expiration of the term therein specified. When and if this contingency occurs, it will then be time enough to consider the deduction allowable on account thereof. Suffice it to say that it has not occurred in the case at bar and there is no contention that the life of the improvements is less than the 10-year term of the lease.

Judgment will he entered for the resyondent.